Title: To Thomas Jefferson from the Vermont House of Representatives, [5 November 1801]
From: Vermont House of Representatives
To: Jefferson, Thomas


Sir,
[5 Nov. 1801]
Although we are by no means fond of formal Addresses, to any of our rulers, yet, as the practice has already obtained, our silence on the present auspicious occasion might be falsely interpreted into an indifference toward your person, your political opinions, or your Administration. We take, therefore, this earliest opportunity to assure you, that we love and admire the federal constitution, not merely because it is the result and display of the collected wisdom of our own country; but especially, because its principles are the principles of liberty, both civil and religious, and of the rights of Man. We contemplate the general government as “the sheet anchor of our peace at home, and safety abroad.” We sincerely respect all the constituted authorities of our country. We regard the Presidency with a cordial attachment, and profound respect. But, Sir, we do not regard you, merely, as the dignified functionary of this august office. That you are an American, both in birth, and principle, excites in us sensations of more exalted pleasure. We revere your talents—are assured of your patriotism, and rely on your fidelity. More than this,—our hearts, in unison with your own, reverberate the political opinions you have been pleased to announce in your inaugural Speech.—Having said this, we need not add that you may assure yourself of our constant and faithful support, while you carry into effect your own rules of government.
Your disposition expressed in plainly delineating, in your inaugural Address, and in a particular instance of a more recent date, the chart by which you propose to direct the course of the political ship, on board of which we have embarked the best of our temporal interests, invites a reciprocity of communication. Under this indulgence, we are constrained to express some of our most ardent wishes.—May the general government draw around the whole nation, such lines of defence, as shall prove forever impassable to any foreign foe; may it secure to the several States, as well the reality, as the form of republican Government; may it ever respect those Governments as the most “competent for our domestic concerns, and cherish them as the surest bulwarks against anti republican tendencies”; and effectually protect them against any possible encroachments on each other. may it effectually extend to us, and to every Individual of our fellow citizens, all that protection to which the state governments may be found incompetent. While it thus defends us, against ourselves, and all the world, may it leave every Individual to the free pursuit of his own object, in his own way. May the means of defraying the expence necessarily incurred by these measures, be drawn from all the Inhabitants, in as just proportion to their respective ability, as is possible. May your administration be found, on experiment, to be effectually instrumental in adapting all the subordinate offices of government to the real accommodation of the great public; and, of annexing such a specific compensation to the discharge of every trust, as shall invite the ready acceptance of modest ability, and distinguished merit,—while the avaricious, the ambitious, and the luxurious, shall see in it, no allurement; and may no one description of citizens be ever favoured at the expense of any other.
Liberty herself demands these restrictions,—and these indulgencies are all she asks.
Thus administered, our government will stand fast, on the surest basis—that of public opinion,—nor will it need the mercenary support of any privileged class of men, however influencial they may be. May He whose Kingdom ruleth over all, direct, and bless your whole Administration, and yourself.
Signed on behalf, & by order.
Amos Marsh Speaker
